Citation Nr: 1822625	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a compensable initial rating for a cervical spine disability prior to March 26, 2013, and in excess of 20 percent thereafter.

2. Entitlement to an initial rating in excess of 10 percent for a left shoulder disability prior to March 26, 2013, and in excess of 20 percent thereafter.

3. Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to November 1996, from December 1998 to September 2002, from November 2002 to July 2003, and from February 2007 to January 2010.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia.  


FINDINGS OF FACT

1. Prior to March 26, 2013, the Veteran demonstrated forward flexion of the cervical spine to no less than 45 degrees; a combined range of motion of the cervical spine of no less than 340 degrees; and no evidence of muscle spasms or guarding severe enough to result in abnormal gait or spinal contour.

2. Since March 26, 2013, the Veteran has demonstrated forward flexion of the cervical spine to no less than 20 degrees and there has been no evidence of ankylosis of the cervical spine.

3. Prior to March 26, 2013, the Veteran's left shoulder disability was manifested by subjective complaints of functional limitations due to pain and weakness; objective findings include no compensable limitation of range of motion in any plane.

4. Since March 26, 2013, the Veteran's left shoulder disability has been manifested by ongoing subjective complaints of functional limitations due to pain; objective findings include no compensable limitation of range of motion in any plane.

5. Throughout the period on appeal, the Veteran has demonstrated flexion of the right knee to no less than 110 degrees.
CONCLUSIONS OF LAW

1. The criteria for a compensable rating prior to March 26, 2013, and in excess of 20 percent from March 26, 2013, for the service-connected cervical spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).

2. The criteria for a rating in excess of 10 percent rating prior to March 26, 2013, and in excess of 20 percent from March 26, 2013 for the service-connected left shoulder disability are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.130, DCs 5201-5003 (2017).

3. Throughout the appeal period, the criteria for a rating in excess of 10 percent for limitation of flexion of the right knee have not been met.  38 U.S.C. §1155, 5107 (2012); 38 C.F.R. §3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, DC 5003-5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran submitted correspondence in June 2013, which indicated that he sought treatment from Dr. Marcus for his right knee disability.  However, in September 2017 correspondence, the RO informed the Veteran that the release form had expired and provided him with a new VA Form 21-4142 to authorize VA to seek these records.  The Veteran did not return the authorization form permitting VA to obtain the private treatment records.  The Board finds that the duty to assist has been met.

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 50 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2017).  
	
In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.  (quoting 38 C.F.R. § 4.40). 

When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Painful motion without functional limitation, however, cannot serve as the basis for a rating in excess of the minimum.  Mitchell, supra.

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable to each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

	A. Cervical Spine Disability

The Veteran filed a claim for service connection for a cervical spine disability in January 2010.  Service connection for the Veteran's cervical spine disability was granted based on arthritic involvement of multiple joints in an August 2010 rating decision, at which time a 10 percent rating was assigned effective February 1, 2010.  A June 2011 rating decision reduced the previous award for arthritic involvement of multiple joints and instead awarded service connection for a cervical spine disability on a separate basis, and assigned a noncompensable rating effective September 1, 2011.  The June 2011 rating decision explained that VA regulations prohibited assignment of a compensable evaluation for arthritis of multiple joints, while simultaneously assigning a separate compensable evaluation for other specific joints that were also affected with arthritis.  The Veteran filed a notice of disagreement in July 2011 and the RO issued a rating decision in November 2017, granting a 20 percent disability rating for the cervical spine disability effective March 26, 2013.  

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a).

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  See 38 C.F.R. § 4.71a, DC 5235 to 5242.

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome (IVDS) may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past twelve months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2) following 38 C.F.R. § 4.71a, DC 5243 provides that if an intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation of that segment.

The evidence of record does not show that the Veteran has experienced IVDS requiring bed rest during any period on appeal.  As required bed rest is a fundamental element for an evaluation under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating under these criteria.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's cervical spine disability under the General Rating Formula for Diseases and Injuries of the Spine.

At a June 2010 VA examination, the Veteran reported discomfort when turning his head from left to right.  He described weekly flare-ups that lasted for up to two days, were moderate in severity, and resulted in limited movement.  He denied any radicular symptoms, as well as bladder or bowel impairment.  He reported fatigue, decreased motion, stiffness, weakness, and spasms.  There were no incapacitating episodes.  The Veteran's gait was normal and there were no abnormal spinal curvatures.  The examiner further noted that there was no ankylosis of the cervical spine.  There was no objective evidence of spasms, guarding, pain with motion, tenderness, or weakness.  Flexion and extension were to 45 degrees.  Left and right lateral flexion were to 45 degrees.  Left and right lateral rotation were to 80 degrees.  There was no objective evidence of pain on active motion or repetitive motion, nor was there additional limitation after repetitive motion.  Muscle strength testing was normal, with no evidence of muscle atrophy.  

In March 2013, the Veteran was afforded a VA examination to assess the severity of his cervical spine disability.  He reported flare-ups resulting in neck and upper back pain.  Flexion and extension were to 45 degrees or greater, with objective evidence of pain at that point.  Right lateral flexion was to 45 degrees or greater, while left lateral flexion was to 40 degrees, with objective evidence of pain at those points, respectively.  Right lateral rotation was to 60 degrees, while left lateral rotation was to 70 degrees, with objective evidence of pain at those points, respectively.  The Veteran was able to perform repetitive use testing with three repetitions without any additional loss of range of motion, but with pain on movement.  The examiner noted paraspinal muscle tenderness of the upper back.  However, there was no evidence of guarding or muscle spasms.  Muscle strength testing was normal, with no evidence of muscle atrophy.  Reflex testing and sensory nerve testing were also normal.  The Veteran denied any bladder or bowel impairment.  The examiner noted that the Veteran did have IVDS of the cervical spine.  However, he had not had any incapacitating episodes over the past 12 months.  He required the occasional use of a cane to assist with locomotion.

Most recently, in November 2017, the Veteran underwent another VA examination for his cervical spine disability.  He described experiencing difficulty turning his head due to resulting pain.  He further reported flare-ups occurring every two to three weeks and described the severity of the pain as a 6/10, as opposed to his current pain level of 4/10.  The Veteran stated that he had difficulty lifting his upper arm during flare-ups.  There was pain with passive range of motion, which did not result in functional loss.  However, there was no evidence of pain with weight-bearing.  Flexion and extension were to 20 degrees.  Right and left lateral flexion were to 30 degrees.  Right and left lateral rotation were to 45 degrees.  All ranges of motion exhibited pain, but did not result in functional loss.  

The examiner noted localized tenderness and pain on palpation of the joint or associated soft tissue of the cervical spine.  The Veteran was able to perform repetitive use testing with three repetitions with additional functional loss.  The examiner could not determine whether flare-ups and repetitive use over time resulted in significantly limited functional ability, as the Veteran was not being examined in such situations.  He indicated that the examination was not medically consistent or inconsistent with the Veteran's statements regarding such situations.  Although there was evidence of guarding and muscle spasms, such did not result in abnormal gait or spinal contour.  The examiner also noted less movement than normal due to ankylosis, adhesions, and other factors.  Muscle strength testing was normal and there was no evidence of muscle atrophy.  Reflex testing and sensory testing were both normal.  There was no ankylosis of the spine.  The Veteran denied any bladder or bowel impairment.  Although the Veteran had IVDS of the cervical spine, he had not had any incapacitating episodes over the past 12 months.  The Veteran did not require assistive devices for locomotion.  

Prior to March 26, 2013, the Veteran demonstrated forward flexion of the cervical spine to 45 degrees, with a combined range of motion of 340 degrees.  See June 2010 VA Examination Report.  There is no indication that his forward flexion was less than 30 degrees, or that his combined range of motion was less than 170 degrees for this period of time.  Although there was objective evidence of pain on active motion, there was no evidence of pain or additional limitation of range of motion after three repetitions of motion.  Additionally, the Veteran did not demonstrate any sign of abnormal gait or abnormal spinal contour.  

Since March 26, 2013, the Veteran has demonstrated forward flexion of the cervical spine to 20 degrees.  There is no indication that his forward flexion has been less than 15 degrees since that time.  The November 2017 examiner indicated that the decreased ranges of motion, and the associated pain, did not contribute to functional loss.  Additionally, repetitive use testing did not result in additional loss of range of motion.  As the Veteran was not observed after repetitive use over time or during a flare-up at the time of the November 2017 VA examination, the examiner was unable to assess any additional functional loss in terms of range of motion loss, and, thus, it was infeasible to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups or after repetitive use over time without mere speculation.  A higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Thus, a higher evaluation cannot be awarded based on speculation of additional functional loss during after repetitive use over time or flare-ups.  Therefore, the Board finds that such factors, including consideration of the Veteran's lay statements, do not result in functional loss more nearly approximating flexion limited to 15 degrees of the cervical spine.  See DeLuca, 8 Vet. App. at 207-08; Mitchell, 25 Vet. App. 32.  

The Board notes that, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that VA examiners must provide opinions regarding flare-ups based upon estimates derived from information procured from relevant sources, including lay statements, when a flare-up is not observable at the time of examination.  However, as with DeLuca, guidance on how to evaluate flare-ups has not been particularly clear.  Therefore, this VLJ expands upon the wisdom advanced in Mitchell.  Flare-ups must be quantifiable and must result in limitation of motion or function beyond that contemplated by the already provided evaluation.  In addition, because there is a regulation addressing stabilization of ratings, the flare-up must be of such length as to establish that the overall impairment is more severe than currently evaluated, rather than a brief snapshot in time.  Here, his statements regarding flare-ups that occur every two to three weeks would not warrant a higher evaluation based upon flare-ups since such flare-ups do not additionally limit function in a quantifiable way and are not of such length or duration that a staged rating would not violate the rule regarding stabilization of ratings.  

In sum, 38 C.F.R. § 4.1 provides that the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Here, the reports of exacerbation or flare-ups are not quantifiable and not of sufficient duration to warrant a change in evaluation without violating the spirit of Mitchell, the spirit of 38 C.F.R. § 4.1 and the rule regarding stabilization of ratings.  

As noted above, when evaluating the disability rating assignable to a spinal disability, the Board must consider any neurologic abnormalities associated with the spinal disability.  The March 2013 examiner noted mild paresthesias of the bilateral upper extremities, while the November 2017 examiner documented moderate paresthesias of the left upper extremity.  However, the RO has already separately compensated radiculopathy of the left upper extremity associated with the Veteran's service-connected cervical spine disability.  The rating assigned to that disability has not been appealed.  Accordingly, that issue is not before the Board and the associated symptoms are not for consideration in the assignment of the rating for the cervical spine disability.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  

Additionally, the evidence of record does not indicate that a separate compensable rating is warranted for radiculopathy of the right upper extremity.  Furthermore, the Veteran has consistently denied any bladder or bowel impairment resulting from his cervical spine disability.  Based upon the evidence of record, the preponderance of the evidence does not reflect that the Veteran experiences bladder, bowel, or other objective neurologic abnormalities as a result of his service-connected cervical spine disability; thus, a separate compensable rating is not warranted at any point during the appeal period for those considerations. 

There has been no evidence of ankylosis of the cervical spine during the periods on appeal.  The Board notes that the November 2017 examiner attributed less movement than normal due to ankylosis, adhesions, and other factors.  However, the same examiner specifically determined that there was no ankylosis of the cervical spine, which indicates that the limited movement was the result of factors other than ankylosis.  See June 2010, March 2013 and November 2017 VA examination reports.

With respect to the period prior to March 26, 2013, the preponderance of the evidence is against a compensable rating because cervical spine flexion was greater than 30 degrees and the combined range of motion of the cervical spine was greater than 170 degrees throughout that period of time.  38 C.F.R. § 4.71a, DC 5237.

Additionally, the preponderance of the evidence is against a rating in excess of 20 percent after March 26, 2013, as there is no indication that cervical spine flexion was limited to 15 degrees or less, or that there has been cervical spine ankylosis since that time.  38 C.F.R. § 4.71a, DC 5237.

	B. Left Shoulder Disability 

Service connection for the Veteran's left shoulder disability was granted based on arthritic involvement of multiple joints in an August 2010 rating decision, at which time a 10 percent rating was assigned effective February 1, 2010.  As discussed above, a June 2011 rating decision reduced the award for arthritic involvement of multiple joints and awarded service connection for a left shoulder disability on a separate basis, assigning a noncompensable rating effective September 1, 2011.  The Veteran filed a notice of disagreement in July 2011 and the RO issued a rating decision in November 2017, which granted an initial rating of 10 percent effective February 1, 2010, as well as a 20 percent rating effective March 26, 2013.  

The Veteran is currently service-connected under DC 5201-5003 for degenerative joint disease of the left shoulder.

The diagnostic codes applicable to a rating of the shoulder are between DCs 5200-5203.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant, so only the ratings for impairments to the "minor" arm are applicable and will be set forth below.  Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under DC 5200 for ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece), a 20 percent rating is assigned when the ankylosis is favorable with abduction to 60 degrees such that a person can reach his mouth and head, a 30 percent rating is assigned the arm when the ankylosis is considered to be intermediate that is between favorable and unfavorable, a 40 percent rating is assigned when the ankylosis is considered to be unfavorable, such that abduction is limited to 25 degrees from the side. 

DC 5201 provides that limitation of motion of the arm at shoulder level warrants a 20 percent rating.  Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity and 20 percent rating for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity. 

Under DC 5202 for other impairment of the humerus, when there is malunion of the humerus, a 20 percent rating is assigned with moderate deformity or marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  A 40 percent rating is assigned when there is fibrous union of the arm; a 50 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the arm; and a 70 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the arm.

Under DC 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or for nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.

In June 2010, the Veteran was afforded a VA examination for his shoulder.  Flexion and abduction were to 110 degrees.  Internal and external rotation were to 90 degrees.  There was no objective evidence of pain with active motion on the left side, nor was there additional limitation of motion after three repetitions.  The Veteran denied experiencing instability, stiffness, incoordination, decreased speed of motion, deformity, inflammation, locking episodes, effusions, flare-ups, subluxation, or episodes of dislocation.  However, the examiner did note pain and weakness of the left shoulder.  

In March 2013, the Veteran underwent a second VA examination for his left shoulder.  He described flare-ups resulting in pain with overhead activity, as well as limited range of motion.  Flexion was to 120 degrees, with objective evidence of pain at 90 degrees.  Abduction was to 150 degrees, with objective evidence of pain at that point.  Internal and external rotation were to 90 degrees, with objective evidence of pain at those points.  The examiner opined that an additional loss of 20 degrees of flexion and abduction would result with flare-ups.  The Veteran was able to perform repetitive use testing with three repetitions, with no additional loss of range of motion.  The examiner noted localized tenderness and pain on palpation of the left shoulder, as well as pain on movement.  Muscle strength testing and rotator cuff testing were both normal.  There was no evidence of shoulder ankylosis.  The Veteran reported clicking and catching of the left shoulder, but no history of recurrent dislocation.  He did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the acromioclavicular joint.  The Veteran had not undergone arthroscopic or other shoulder surgery.  

Most recently, in February 2016, the Veteran underwent another VA examination to assess the severity of his left shoulder disability.  He reported flare-ups resulting in inflammation, rounding of the shoulder, and difficulty lifting overhead.  He further reported functional loss resulting in limited mobility and tingling in both arms.  Flexion and abduction were to 150 degrees, with internal and external rotation to 90 degrees.  There was evidence of crepitus, pain with weight bearing, as well as pain noted on rest.  However, there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with three repetitions without any additional loss of function or range of motion.  Although the Veteran was not being examined during a flare-up or after repetitive use over time, the examiner concluded that pain would significantly limit functional ability in both situations.  Furthermore, she estimated that both would result in flexion and abduction to 150 degrees, with internal and external rotation to 90 degrees.  

The Veteran had less movement than normal due to a variety of potential factors, including ankylosis, limitation or blocking, adhesions, tendon tie-ups, and contracted scars.  Muscle strength testing was normal with no evidence of muscle atrophy.  There was no evidence of ankylosis of the left shoulder.  A rotator cuff condition was not suspected, nor was there any evidence of shoulder instability or dislocation.  A clavicle, scapula, acromioclavicular joint, or sternoclavicular joint condition was not suspected.  There was no loss of head, nonunion, malunion, or fibrous union of the humerus.  The Veteran did not use any assistive devices.  

Prior to March 26, 2013, the Veteran did not demonstrate compensable limitation of motion, and is compensated for painful motion causing functional loss under DC 5003.  Given that his range of motion is not demonstrated to be less than shoulder level, and compensation is being provided for his functional complaints of pain and loss of motion during flare-ups for this period, the Board finds that a higher rating is not warranted. 

As for the period beginning on March 26, 2013, the Veteran has been rated at 20 percent for painful motion of the left shoulder.  The criteria of DC 5201 provide that a 20 percent rating is appropriate where motion is limited to shoulder level, or approximately 90 degrees of forward flexion or abduction.  In this case, testing confirms the Veteran was capable of at least 90 degrees of forward flexion and abduction, which is to shoulder level.  Indeed, the Veteran's flexion ranged between 120 and 150 degrees, with abduction to 150 degrees throughout this period.  The record also reflects ongoing complaints of pain.  However, even when considering functional loss due to the factors set forth in 38 C.F.R. §§ 4.40 and 4.45, his loss of motion is not more closely approximated by the 30 percent criteria, which requires limitation of motion to below shoulder level, which is less than 90 degrees. 

Moreover, in accordance with Sharp, the March 2013 and February 2016 VA examiners provided estimates regarding the additional loss of range of motion of the left shoulder based upon examination findings and the Veteran's reports of symptoms.  Indeed, the March 2013 examiner estimated that flare-ups would result in an additional 20 degrees of loss of both flexion and abduction, or 100 degrees and 130 degrees, respectively.  Additionally, the February 2016 examiner determined that there would be no additional loss of range of motion due to flare-ups.  Although he experiences limitation of shoulder range of motion during flare-ups, the Veteran stated only that he was unable to reach overhead and experienced inflammation and rounding of the shoulder during those periods.  For these reasons, the Board finds that the reported flare-ups are not of the severity that would warrant an evaluation in excess of 20 percent. 

The Board also finds application of another code unwarranted.  There is no evidence of loss, malunion, or fibrous union of the humerus, nor impairment of the clavicle or scapula.  Additionally, the Board notes that the February 2016 examiner attributed less movement than normal due to ankylosis, adhesions, and other factors.  However, the same examiner specifically determined that there was no ankylosis of the shoulder, which indicates that the limited movement was the result of factors other than ankylosis.  As such, a higher rating would be unavailable under another DC applicable to the shoulder.

In sum, the Board finds that entitlement to an evaluation in excess of 10 percent for the Veteran's left shoulder disability is not warranted prior to March 26, 2013.  From March 26, 2013, a 20 percent rating is appropriate.

C. Right Knee Disability

Service connection for the Veteran's right knee disability was granted based on arthritic involvement of multiple joints in an August 2010 rating decision, at which time a 10 percent rating was assigned effective February 1, 2010.  The June 2011 rating decision reduced the previous award for arthritic involvement of multiple joints and instead awarded service connection for a right knee disability on a separate basis, and assigned a noncompensable rating effective September 1, 2011.  The Veteran filed a notice of disagreement in July 2011 and the RO issued a rating decision in November 2017 granting an initial rating of 10 percent for the right knee disability effective February 1, 2010.  

The Veteran contends that his symptomatology related to his right knee disability is more severe than currently rated.  He has been assigned an initial 10 percent disability rating pursuant to 38 C.F.R. §4.71a, DC 5003-5260 for painful motion.  This 10 percent rating has remained in effect since February 1, 2010, to the present.  

Knee disabilities are unique in the rating code, as they are one of a few orthopedic disabilities in which a Veteran may receive multiple ratings based on separate symptoms in the same joint.  Although the law generally prevents considering the same symptoms under various diagnoses to support separate ratings, some of the relevant DCs for the knee have been interpreted to apply to different functions of the knee, therefore warranting separate consideration.  Specifically, the evidence may warrant separate ratings for limitation of flexion of the knee, limitation of extension of the knee, and lateral instability and recurrent subluxation of the knee.  The Board will explore all possibilities in this case.

DC 5260 rates based on limitation of flexion.  When flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  However, where the Veteran shows noncompensable limitation of motion, but painful motion and functional impairment are evident, he is entitled to a 10 percent rating.  

DC 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, DC 5257 (2017).  Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6. 

Other DCs pertaining to the knee include DC 5258, under which a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  DC 5259 holds that symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code.  Because DCs 5258 and 5259 have been interpreted as already contemplating limitation of motion of the knee generally (which means it contemplates limitation of flexion and extension), the law does not allow for a separate rating under DCs 5259 and 5260 and/or 5261, because that would be compensating the same limitation of motion more than once.  

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, DC 5262 (2017).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  Finally, the diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, DC 5055 (2017).  As the Veteran has not had a knee replacement, or impairment of the tibia and fibula, these codes are inapplicable.  

In June 2010, the Veteran was afforded a VA examination for his knee disability.  Flexion was to 120 degrees, with normal extension.  There was no objective evidence of pain or additional limitation of motion with repetitive motion.  There was no knee ankylosis.  The examiner noted crepitation of the right knee, but no clicking or snapping, grinding, instability, patellar abnormality, meniscus abnormality, or other knee abnormalities.  

A June 2011 private treatment record noted right knee flexion between 110 and 120 degrees, with no evidence of instability.  

In March 2013, the Veteran underwent a second VA examination to assess the severity of his right knee disability.  He reported flare-ups that impacted his ability to kneel, use the stairs, and complete activities.  Flexion was to 120 degrees, with objective evidence of pain at that point.  Extension was to 0 degrees, with no objective evidence of pain.  There was no additional limitation of motion after repetitive use testing.  Although he was not examined during a flare-up, the examiner estimated that an additional 10 degrees of motion would be lost as a result of a flare-up.  The examiner further noted resulting pain on movement and swelling.  There was tenderness or pain on palpation of the right knee.  Muscle strength testing was normal, as was joint stability testing.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran did not have a history of tibial or fibular impairment, nor did he have any meniscal conditions or related surgical procedures.  The Veteran had not undergone a total knee replacement.  He occasionally used a cane to assist with ambulation.    

Most recently, in February 2016, the Veteran was afforded another VA examination to evaluate his right knee disability.  He reported flare-ups resulting in continuous pain, limited mobility, and a tingling feeling.  He did not report any functional loss or impairment resulting from his right knee disability.  Flexion was to 125 degrees, with normal extension.  There was pain on rest, as well as evidence of pain with weight bearing and crepitus.  There was no evidence of localized tenderness or pain on palpation of the right knee.  The Veteran was able to perform repetitive use testing with three repetitions without additional loss of function or range of motion.  Although the Veteran was not being examined during a flare-up or after repetitive use over time, the examiner concluded that pain would significantly limit functional ability in both situations.  Furthermore, she estimated that both would result in flexion to 125 degrees, with normal extension.  

The examination report noted less movement than normal due to a variety of potential factors, including ankylosis, limitation or blocking, adhesions, tendon tie-ups, and contracted scars.  Muscle strength testing was normal, with no evidence of muscle atrophy.  There was no ankylosis of the right knee, nor was there a history of recurrent subluxation or lateral instability.  Joint stability testing was normal.  The Veteran denied experiencing any tibial or fibular impairment or a meniscal condition.  He had not undergone a total knee replacement.  He did not use an assistive device for locomotion.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right knee flexion for the entire period on appeal.

During the period on appeal, there is no indication of any such limitation of motion that would warrant a disability rating in excess of 10 percent for the Veteran's right knee disability for limitation of flexion.  Specifically, he has not demonstrated flexion limited to less than 110 degrees.  A normal range of motion for the knee joint is flexion at 140 degrees.  Based on limitation of motion, an increased evaluation to the next highest rating (20 percent) would be warranted if his knee was limited on flexion to 30 degrees.  38 C.F.R. §4.71a, DC 5260.  Thus, a rating in excess of 10 percent for the right knee disability is not warranted.

Moreover, in accordance with Sharp, the March 2013 and February 2016 VA examiners provided estimates regarding the additional loss of range of motion of the right knee based upon examination findings and the Veteran's reports of symptoms.  Indeed, the March 2013 examiner estimated that flare-ups would result in an additional 10 degrees of loss of flexion, which would be 110 degrees.  

Additionally, the February 2016 examiner determined that there would be no additional loss of range of motion due to flare-ups.  Although the Veteran stated he experiences limited mobility and pain during flare-ups, he stated only that he was unable to use the stairs, kneel, and complete activities during those periods.  For these reasons, the Board finds that the reported flare-ups are not of the severity that would warrant an evaluation in excess of 10 percent. 

The Board has also considered the possibility of separate ratings for limitation of extension under DC 5261.  Such ratings are not warranted during the appeal period. VA examination reports have consistently reported degrees of extension that are within normal limits, and in this regard, there was no degree of motion that was limited to a compensable degree.  Thus, the Board finds that the preponderance of the evidence is against a finding that a separate rating for right knee limitation of extension is warranted at any time during the period on appeal.

As there have been no reports of instability of the right knee, and stability testing has consistently been documented as normal in the VA examination reports, the Board finds that a separate rating is not warranted under DC 5257 for recurrent subluxation or lateral instability at any point during the appeal. 

Throughout the appeal period, there is no indication of dislocated semilunar cartilage accompanied by frequent episodes of locking, pain, and effusion.  Thus, a separate compensable rating under DC 5258 is not warranted.  The record is silent as to any reports of meniscus removal.  Thus, such DC 5259 does not provide for a greater rating. 

The medical evidence is also negative for a diagnosis of ankylosis or genu recurvatum, precluding a rating under DCs 5256 and 5263 for the right knee.  As indicated above, the record is also silent for any complaints, treatments or diagnoses of an impairment of the tibia or fibula.  Thus, a rating under DC 5262 is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable initial rating for a cervical spine disability prior to March 26, 2013, and in excess of 20 percent thereafter, is denied.

Entitlement to an initial rating in excess of 10 percent for a left shoulder disability prior to March 26, 2013, and in excess of 20 percent thereafter, is denied.

Entitlement to an initial rating in excess of 10 percent for a right knee disability is denied.




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


